                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY



   TAMMY MARIE HAAS and CONRAD
   SZCZPANIAK, individually and
   on behalf of a class of
   similarly situated
   individuals,
                                      Civil No. 08-1102 (NLH/JS)
                Plaintiffs,
                                      OPINION
        v.

   BURLINGTON COUNTY, et al.,

                Defendants.



APPEARANCES:

CARL D. POPLAR
CARL D. POPLAR, P.A.
1010 KINGS HIGHWAY SOUTH
BUILDING ONE
CHERRY HILL, NJ 08034

WILLIAM A. RIBACK
WILLIAM RIBACK, LLC
132 HADDON AVENUE
HADDONFIELD, NJ 08033

DAVID J. NOVACK
BUDD LARNER, PC
150 JOHN F. KENNEDY PARKWAY
CN1000
SHORT HILLS, NJ 07078-0999

Attorneys for Plaintiffs Tammy Marie Haas and Conrad Szczpaniak,
individually and on behalf of a class of similarly situated
individuals.

EVAN H.C. CROOK
CAPEHART & SCATCHARD, P.A.
142 WEST STATE STREET

                                  1
TRENTON, NJ 08608

Attorneys for Defendants Burlington County, Burlington County
Correctional Facility, and Ronald Cox.

HILLMAN, District Judge:

     As the Court writes primarily for the parties, who are

undoubtedly familiar with the facts and procedural history of

this ten-plus-year-old case, the Court sets forth only those

facts necessary to deciding the present motions before it.

     This Court is called upon to resolve three motions, all

relating to how the attorneys’ fees and costs previously

approved by this Court will be apportioned amongst Class

Counsel. 1   After Class Counsel could not agree upon how to divide

the fee awarded, they submitted dueling fee applications asking

the Court to decide the issue for them.    (Docket Nos. 364 and

366).   This Court referred those motions to Magistrate Judge

Joel Schneider for issuance of a report and recommendation on

the appropriate division of fees amongst counsel (the “Report

and Recommendation” or “R&R”).    (Docket No. 441).   Attorney Carl

D. Poplar has lodged objections to the Report and

Recommendation, which the Court now addresses.    (Docket No.

442).


1 There are two groups of class counsel involved in this case.
The first group includes Carl Poplar and William Riback (“Poplar
Group”) while the second group includes Attorneys David Novack
and Susan Lask (“Novack Group”). Collectively, the Court refers
to these two groups as “Class Counsel[.]”
                                  2
    I.     Background

    In this long-standing class action, Plaintiffs allege that

their constitutional rights were violated when they were strip

searched at the Burlington County Jail in or around 2006 and

2008.    After this Court granted class certification, the parties

resolved this matter by way of settlement, which the Court

approved on January 31, 2019.    (Docket No. 356; Docket No. 383).

    In addition to the $1,475,000 settlement fund established as

part of the global resolution, Defendants agreed to pay $900,000

in attorneys’ fees and an additional $25,000 in costs.

Thereafter, pursuant to Rule 23(h) of the Federal Rules of Civil

Procedure, Class Counsel applied to the Court for an award of

attorneys’ fees and costs.    In rendering final approval of the

settlement, this Court analyzed Class Counsel’s fee application

and determined that an award of $925,000, inclusive of fees and

costs, was reasonable under the circumstances.    (Docket No. 382

at 21-25).

    Thereafter, at the urging of the Court, the parties entered

into negotiations about how they would share the fee award.    Due

to disagreements regarding allocation, Magistrate Judge

Schneider mediated with the parties in an effort to facilitate a

resolution.    Despite Magistrate Judge Schneider’s efforts,

counsel could not reach an agreement.



                                  3
    On May 3, 2019, Magistrate Judge Schneider issued a non-

binding, comprehensive report recommending to the parties an

allocation for the $925,000 in attorneys’ fees and costs.

(Docket No. 395).    After meticulously explaining the basis for

his recommendation, Magistrate Judge Schneider recommended the

Poplar Group receive 82.5% of the $900,000 fee ($742,500) plus

$20,068 in costs, while the Novack Group receive 17.5% of the

fee ($157,500) plus $4,931.20 in costs.      (Docket No. 395 at 22).

    With the benefit of Judge Schneider’s written analysis, on

May 15, 2019, this Court held a settlement conference in a

further attempt to resolve the disputes plaguing Class Counsel.

While progress was made towards a resolution, no settlement was

ever reached.    (Docket No. 430).

    After it was clear the parties were unable to mediate or

otherwise resolve their disagreements, on August 27, 2019, this

Court ordered that the May 3, 2019 report be reissued as a

report and recommendation consistent with the Federal and Local

Civil Rules.    (Docket No. 440).    The formal Report and

Recommendation was filed by Judge Schneider on September 3,

2019.   (Docket No. 441).

    On September 17, 2019, Mr. Poplar filed objections to the

Report and Recommendation.    No other objections have been

lodged.   See (Docket No. 443).



                                     4
    II.    Summary of Findings Contained in the Report and
           Recommendation

    The Report and Recommendation comprehensively explains the

reason for recommending the allocation of fees as it does.

Judge Schneider analyzes the time expended by the Poplar Group

and the Novack Group and assesses the value-added by that time

spent.    Following that analysis, the Report and Recommendation

concludes that the Poplar Group did “virtually all of the

meaningful substantive work in the case[,]” including drafting

the original complaint, taking and defending all depositions,

pursuing all written discovery, and participating in various

mediations.    (R&R at 12-13, 17).    The Report and Recommendation

further explains that the Poplar Group litigated this case for

18 years, while the Novak Group only spent 4 years involved in

this case.    (R&R at 20).   For that reason, the Report and

Recommendation assigns a large amount of credit to the Poplar

Group: 82.5% of the fee award.

    At the same time, however, the Report and Recommendation

explains that one of the named-plaintiffs, Ms. Haas, ultimately

fired the Poplar Group and refused to proceed with them as her

counsel, putting the entire litigation at risk.     (R&R at 19-20).

Enter the Novak Group.    With the Novak Group as her counsel,

Plaintiff Haas returned to the settlement negotiations and this

matter ultimately resolved — something that likely would not


                                  5
have occurred absent the Novak Group’s assistance.    Therefore,

the Report and Recommendation gives the Novak Group credit for

procuring Plaintiff Haas’s involvement in the greater

settlement.    For their efforts, the Report and Recommendation

assigns the Novak Group 17.5% of the fee award.

    III. Mr. Poplar’s Objections to the Report and
         Recommendation

     Mr. Poplar takes no issue with the legal standard used in

analyzing the allocation of fees amongst counsel, 2 and instead

objects to the Report and Recommendation’s allocation as failing

to assign him enough credit for the work the Poplar Group

completed.    More specifically, Mr. Poplar argues that the Poplar

Group did nearly all of the relevant work in this case, and that

the Novak Group did little to deserve the fee the Report and

Recommendation assigns to it.   Mr. Poplar argues that the Novak

Group’s involvement in this case caused substantial delay in

this litigation and otherwise added to the cost of pursuing this

action.   Mr. Poplar also argues that the Novack Group submitted

inflated or incredible fee applications to this Court.

Therefore, Mr. Poplar asks this Court to award him more than the

82.5% of the $900,000 fee award the Report and Recommendation

suggests; instead, Mr. Poplar asks this Court to award the




2 Mr. Poplar offers no citation to any case or statute suggesting
a legal analysis different from the one used by Judge Schneider.
                                 6
Poplar Group 100% of the fee award, and award nothing to the

Novack Group. 3

       IV.   Standard of Review Governing Magistrate Judge Appeals
             and Objections to a Report and Recommendation

       In light of the unique procedural posture of this action,

the appropriate standard of review to be applied by this Court

in reviewing the Report and Recommendation requires some

discussion. 4

       Pursuant to 28 U.S.C. § 636(b)(1)(A), a United States

Magistrate Judge may “hear and determine any [non-dispositive]

pretrial matter pending before the court[.]”     28 U.S.C. §

636(b)(1)(A).     “Following a magistrate judge’s issuance of an

order on a non[-]dispositive matter, the parties may serve and

file objections to the order within 14 days of being served with

a copy of the order.”     EEOC v. City of Long Branch, 866 F.3d 93,

99 (3d Cir. 2017) (citing Fed. R. Civ. P. 72(a)).     If a party




3 The Court also notes Mr. Poplar’s request that sanctions issue
against the Novak Group and that the Court revoke Attorney
Lask’s pro hac vice admission. (Docket No. 442 at 16-20). In
light of this Court’s decision to accept Judge Schneider’s
Report and Recommendation, sanctioning the Novak Group, which
accepts the conclusions of the R&R, is unwarranted. As set
forth infra, the Order granting Attorney Lask pro hac vice
admission in this matter was entered by Judge Schneider.
Assuming the issue is still ripe after the issuance of this
Opinion and accompanying Order, the decision to revoke or
confirm that Order is, in the first instance, for Judge
Schneider and not this Court.

4   Mr. Poplar takes no position on what standard should apply.
                                   7
objects to a magistrate judge’s order regarding a non-

dispositive matter, the district court “must consider timely

objections and modify or set aside any part of the order that is

clearly erroneous or is contrary to law.”   Id. (quoting 28

U.S.C. § 636(b)(1)(A)); L. Civ. R. 72.1(c)(1)(A).   Under this

standard, “[a] finding is clearly erroneous when although there

is evidence to support it, the reviewing court on the entire

evidence is left with the definite and firm conviction that a

mistake has been committed.”   Wyeth v. Abbott Labs., 692 F.

Supp. 2d 453, 455 (D.N.J. 2010) (citing Marks v. Struble, 347 F.

Supp. 2d 136, 149 (D.N.J. 2004)).    A ruling is “contrary to law

if the magistrate judge has misinterpreted or misapplied

applicable law.”   Gunter v. Ridgewood Energy Corp., 32 F. Supp.

2d 162, 164 (D.N.J. 1998).   The “burden is on the moving party

to demonstrate that the magistrate judge’s finding is clearly

erroneous or contrary to law.”   Exxon Corp. v. Halcon Shipping

Co., 156 F.R.D. 589, 591 (D.N.J. 1994).

      Separately, if the subject matter of the report and

recommendation is instead a dispositive matter, the Court must

conduct a de novo review of all portions of the report objected

to.   United States Magistrate Judges may “conduct hearings,

including evidentiary hearings, and . . . submit to a judge of

the court proposed findings of fact and recommendations for the

disposition [of a dispositive issue.]”    City of Long Branch, 866

                                 8
F.3d at 99; 28 U.S.C. § 636(b)(1)(B).    When a magistrate judge

issues findings pursuant to 28 U.S.C. § 636(b)(1)(B), “the

magistrate [judge] shall file [their] proposed findings and

recommendations under subparagraph (B) with the court” by way of

report and recommendation.   Id.; 28 U.S.C. § 636(b)(1)(C).     The

parties may then object to the magistrate judge’s findings and

recommendations.   Id.; 28 U.S.C. § 636(b)(1)(C).   Once

objections are made, a “judge of the court shall make a de novo

determination of those portions of the report or specified

proposed findings or recommendations to which objection is

made.”   28 U.S.C. § 636(b)(1)(C); City of Long Branch, 866 F.3d

at 99.   After so doing, a judge may “accept, reject, or modify,

in whole or in part, the findings or recommendations made by the

magistrate [judge].”   28 U.S.C. § 636(b)(1)(C).

      The topic addressed by the Report and Recommendation is

the division, amongst Class Counsel, of a negotiated lump sum of

attorneys’ fees and costs previously approved by the Court.

Whether the issue of awarding attorneys’ fees is dispositive or

non-dispositive appears unresolved in this District and this

Circuit.   The Court believes that there is much to support a

conclusion that it is not dispositive.    As noted, while the

award required the approval of the Court, it was not a contested

issue requiring resolution by a jury or the Court.    Rather, it

came before the Court as part of a mediated class action

                                 9
settlement.    As such, the Court’s resolution of the remaining

issue of allocation does not affect the amount or certainty of

the Court’s final judgment.    However, out of caution, the Court

will apply the higher standard of review and conduct a de novo

review of the portions of the Report and Recommendation objected

to.   See City of Long Branch, 866 F.3d at 99.

      V.    Analysis

       “Attorney fee allocation is an unenviable task for any

court.     It is a difficult matter that, frankly, even the trial

court is often not in the best position to decide.”     In re Diet

Drugs Prods. Liab. Litig., 401 F.3d 143, 168 (3d Cir. 2005)

(quoting     In re Copley, 50 F. Supp. 2d 1141, 1148 (D. Wyo.

1999)).     Courts largely prefer that class counsel resolve any

allocation matters amongst themselves.     See id.

      To the extent a stipulation is not possible, allocation of

attorneys’ fees is left to the discretion of the trial court.

See Lucero v. Trinidad, 815 F.2d 1384, 1386 (10th Cir. 1987);

see also In re Thirteen Appeals Arising out of the San Juan

Dupont Plaza Hotel Fire Litig., 56 F.3d 295, 309 (5th Cir. 1995)

(explaining that when reviewing a district court’s allocation of

fees among multiple counsel, the trial court’s latitude is

“extremely broad”).     As stated by the Tenth Circuit: “An award

of attorneys’ fees is a matter uniquely within the discretion of

the trial judge who ‘has intimate knowledge of the efforts

                                  10
expended and the value of the services rendered.’”    Brown v.

Phillips Petroleum Co., 838 F.2d 451, 453 (10th Cir. 1988)

(quoting United States v. Anglin & Stevenson, 145 F.2d 622, 630

(10th Cir. 1944)).   Indeed, Mr. Poplar acknowledges the Court

“is in the best position . . . to make an allocation

recommendation because [it] participated in many aspects of the

case and was an eye[-]witness to court activity.”    (Docket No.

442 at 1).

    After conducting a de novo review of the record, the

applicable law, and the portions of the Report and

Recommendation Mr. Poplar objects to, this Court reaches the

same conclusions as Judge Schneider.    The Court agrees with the

Report and Recommendation in its entirety and hereby adopts by

reference the factual and legal findings contained in it.    The

Court will not repeat here the analysis conducted in the Report

and Recommendation, but formally indicates that it incorporates

it by reference and adopts it as its own.    Likewise, in

conducting its de novo review, the Court reaches the same

decision regarding allocation as the Report and Recommendation.

As to fees, the Court will award $742,500 to the Poplar Group

and $157,500 to the Novack Group.    As to costs, the Court will

award $20,068.80 to the Poplar Group and $4,931.20 to the Novack

Group.



                                11
    For the benefit of the parties, the Court writes to

elaborate upon its discretionary decision.   Time records

submitted by the parties clearly indicate that the Poplar Group

initiated this case and have spent more than ten (10) years

litigating it.   Time records submitted by the Poplar Group begin

on January 17, 2008 and indicate that it drafted all initial

pleadings, engaged in meaningful written discovery, drafted

amended pleadings, took and defended numerous depositions, took

lead-roles in communicating with the Court, advanced arguments

on class certification, handled dispositive motion practice, and

engaged in settlement negotiations.   See (Docket No. 364-1).

This Court personally observed the lead role the Poplar Group

took in preparing this matter for trial, and as a result of that

lengthy and comprehensive preparation, placing the case in the

best possible position for a settlement beneficial to the class

and the public interest.   For that, this Court assigns to the

Poplar Group a large amount of credit.

    There are, however, two sides to every story.   The record

before this Court unequivocally shows, and this Court recalls

vividly, that the Poplar Group was fired by Plaintiff Haas in

2016, at which point the Novak Group became involved in this

case.   Plaintiff Haas refused to proceed with her case under the

Poplar Group’s counsel and this Court expressed its frustration



                                12
over the slow pace of the resolution of the case and the impact

it might have on the class.

     From 2016 through settlement, the Novak Group worked to

ensure Plaintiff Haas’ continued involvement in this case, which

contributed, at least in part, to its overall resolution.    While

a review of the time records submitted by the Novack group

certainly indicate it had less involvement in this case than the

Poplar Group, the Novack Group’s contributions are not

worthless, as Mr. Poplar seems to suggest.   Indeed, in light of

the disruption caused by the breakdown in the relationship with

Plaintiff Haas, 5 the work of the Novak Group was a necessary

component of the final resolution of the case for all class

members.   As such, this Court credits the Novack Group

accordingly.   They, like the Poplar Group, should be compensated

fairly for their efforts on behalf of Plaintiff Haas, the absent

class members, and as officers of the court to seek a fair

resolution of a matter of significant public interest.




5 The Court recognizes that Attorneys Poplar and Riback contend
that the breakdown of the relationship with Plaintiff Haas was
caused by others and not by any impropriety on their part.
Nothing in this Opinion should be taken to state or suggest that
Poplar or Riback did in fact act improperly in this matter or in
the relationship with Plaintiff Haas. That having been said,
the Court ultimately approved Mr. Novak as substitute counsel
for Plaintiff Haas.
                                13
    VI.   Impact of Mr. Poplar’s Motion to Vacate Pro Hac Vice
          Admission of Attorney Lask

     By way of separate motion, Mr. Poplar asks this Court to

revoke Attorney’s Lask’s pro hac vice admission. 6   (Docket No.

438).   Related to that application, Mr. Poplar argues in his

objections to the Report and Recommendation that the Motion to

Terminate Attorney’s Lask’s pro hac vice admission should be

decided prior to issuance of this decision.   The Court

disagrees.

     The parties know well the procedural history of this case

as it relates to Ms. Lask’s applications to appear pro hac vice.

Ultimately, it was Judge Schneider and not the undersigned who

granted Ms. Lask’s pro hac vice application, and therefore, it

should be Judge Schneider who adjudicates whether to revoke it.

See (Docket No. 297).

     Moreover, the Court notes that Mr. Novak is the Novack

Group lawyer appointed counsel for Plaintiff Haas, not Ms. Lask.

(Docket No. 297, ¶11).   The Court finds that the status of Ms.



6 The Court notes that on September 23, 2019, the Novack Group
filed a Cross-Motion to Terminate Attorney Lask’s pro hac vice
admission, seeking in essence to withdraw her pro hac vice
admission. (Docket No. 444). This Court leaves to Judge
Schneider whether the Novack Group’s Cross-Motion coupled with
the findings and determinations in this Opinion moot Mr.
Poplar’s Motion to Terminate Attorney Lask’s pro hac vice
admission (Docket No. 438). Once Judge Schneider resolves the
pending motions relating to Ms. Lask’s pro hac vice admission,
the Clerk is instructed to close this matter.
                                14
Lask’s admission to practice before this Court has no direct

effect on what portion of the negotiated fee the Novak Group is

entitled to.    The troubling findings of Judge Loretta A. Preska

of the Southern District of New York regarding Ms. Lask and

litigation ongoing in that district which form the primary basis

for Mr. Poplar’s application to vacate Ms. Lask’s admission

notwithstanding, this Court previously determined that Mr. Novak

could seek such assistance in the matter as he felt was

necessary to litigate the case appropriately.    The Court has no

reason to question his judgment in that regard, especially in

light of the benefits ultimately conferred on the class through

the efforts of the Novak Group as a whole.   As such, there is no

need to resolve Mr. Poplar’s Motion to Vacate before resolving

his objections to the Report and Recommendation or the pending

fee applications.

    VII. Adoption of Judge Schneider’s Report and Recommendation

    Mr. Poplar’s objections to the Report and Recommendation

are rejected for the reasons stated above, and the Court adopts

the Report and Recommendation in its entirety.

    As such, the Court will issue an order approving and

adopting Judge Schneider’s Report and Recommendation (Docket No.

441).   In so doing, the Court will grant in part and deny in

part Class Counsels’ Motions for Attorneys’ Fees (Docket Nos.

364 and 366).    The Court grants the fee applications but will

                                 15
apportion the fee awarded to each group of counsel in a manner

consistent with the Report and Recommendation: $742,500 to the

Poplar Group and $157,500 to the Novack Group. Costs are also

apportioned consistent with the Report and Recommendation:

$20,068.80 to the Poplar Group and $4,931.20 to the Novack

Group.

     An appropriate Order will follow.



Date: September 24, 2019             s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                               16
